Title: To John Adams from the Marquis of Carmarthen, 24 October 1787
From: Carmarthen, the Marquis of
To: Adams, John


          
            Whitehall Octr. 24th. 1787.
          
          Lord Carmarthen presents his Compliments to Mr. Adams, he has had the Honor to receive his Note, and will not fail to inform His Majesty of the Attention he has shewn in deferring to pay his Respects to Their Majesties, on Account of one of his Children being ill of the Small-Pox— Which Lord Carmarthen begs leave to observe was extremely proper.— Lord Carmarthen, having no Apprehension of this Kind, will be very glad to have the Honor of seeing Mr. Adams Tomorrow.
        